10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:19-cv-04359-DMR Document1 Filed 07/30/19 Page 1 of 6

Edgardo M. Lopez SBN 129575

Marlon B. Baldomero SBN 261790

LAW OFFICES OF EDGARDO M. LOPEZ
3600 Wilshire Boulevard, Suite 1716

Los Angeles, CA 90010

Telephone: (213) 380-3939

Facsimile: (213) 380-1611

Attorney for Plaintiffs LYNDON MANGONON and
CITADEL MANGONON

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

LYNDON MANGONON and CITADEL CASE NO.
MANGONON, individuals,
COMPLAINT FOR DAMAGES:
Plaintiffs,
1. NEGLIGENCE
vs. 2. VICARIOUS LIABILITY
[Respondeat Superior]
UNITED STATES OF AMERICA, 3. LOSS OF CONSORTIUM

STEPHEN ANTHONY GLUMAZ, an
individual and DOES 1 through 50,
inclusive,

 

Defendants.

Plaintiffs, LYNDON MANGONON and CITADEL MANGONON, by and through their

attorneys, allege as follows:

JURISDICTION AND VENUE

1, This is a civil action against the UNITED STATES OF AMERICA brought
pursuant to Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b), 2671-2680. Jurisdiction is
proper pursuant to 28 U.S.C. §1346.

2. Venue of this action is based 28 U.S.C. §1402. All or part of the acts or
omissions giving rise to Plaintiffs’ claim occurred in this judicial district. Specifically, the auto

accident occurred in this judicial district.

 

 

COMPLAINT
1

 
aa

sa WA WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-04359-DMR Document1 Filed 07/30/19 Page 2 of 6

PARTIES

3. Plaintiff LYNDON MANGONON (“LYNDON”), is an individual and was at all
relevant times, a resident in the County of San Francisco, State of California.

4. Plaintiff CITADEL MANGONON (“CITADEL”), is an individual who is the
wife of LYNDON and was at all relevant times, a resident in the County of San Francisco, State
of California.

5. Defendant UNITED STATES OF AMERICA (“USA”) exist under and by virtue
of its own laws, has waived sovereign immunity, and is subject to liability for the torts alleged
herein pursuant to 28 U.S.C. §2674.

6. Defendant STEPHEN ANTHONY GLUMAZ, is an individual, and at all
relevant times herein, was an employee of Defendant USA, as an officer of the Department of
Homeland Security, and was acting in the course and scope of hi employment.

a. The true name of and capacities of defendants sued as DOES 1 through 50 are
unknown to plaintiffs and plaintiffs pray leave to amend to allege the true names and capacities

when ascertained.

GENERAL ALLEGATIONS

8. On or about November 9, 2016, at around 8:45 p.m., LYNDON driving a 2004
Toyota Highlander (“Toyota”), was travelling west bound on Mansell Street who made a full
stop at the “stop sign” at the intersection of Mansell Street and San Bruno Avenue, San
Francisco (“intersection”). Mansell Street only goes one-way heading west bound and is
controlled by a stop sign at the intersection. San Bruno Avenue on the other hand, runs in
north-south direction and is controlled by stop signs in both direction at the intersection.

9, After LYNDON made a full stop at the intersection, he proceeded west bound on
Mansell Street and while in the intersection, LYNDON’s Toyota was violently struck by 2007
Chevy Tahoe (“Chevy Tahoe”) driven by defendant STEPHEN ANTHONY GLUMAZ

(“GLUMAZ”), an employee of the United States Department of Homeland Security (“DHS”).

COMPLAINT
2

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:19-cv-04359-DMR Document1 Filed 07/30/19 Page 3 of 6

GLUMAZ was travelling north bound on San Bruno Avenue but failed to stop at the stop sign
and entered the intersection at a fast rate of speed causing the collision.

10. Upon information and belief, GLUMAZ was responding to an emergency call
when the accident occurred.

11. As a result of the accident, plaintiff LYNDON was hospitalized for a substantial
period of time due to severe injuries including rib fractures and head injuries causing him to
miss time from work and following his discharged, LYNDON continued feel pain, physically
and emotionally and mentally. On the other hand, CITADEL, was deprived of loss of

consortium, affection, comfort and solace, conjugal society and sexual relations.

FIRST CAUSE OF ACTION —- NEGLIGENCE

12. Plaintiffs reallege and incorporate by reference each and every allegation of this
Complaint.
13. The defendants had a duty to provide reasonable care and defendants breached its

duty of care when: (a) they caused defendant GLUMAZ to collide with LYNDON’s car; (b)
GLUMAZ failed to observe safe speed when he drove the Chevy Tahoe into the intersection in
an unsafe speed for the road condition and; (c) the USA and/or DHS failed to properly supervise
GLUMAZ, who was its employees/agents, in vehicle driving activities under similar condition
which caused the accident.

14. Asadirect and proximate result of defendants’ negligence, LYNDON sustained
serious and permanent personal injuries; he has incurred medical expenses and other damages
and will continue to incur medical expenses and other damages int eh future. LYNDON was
forced to endure pain, suffering and mental anguish, and will continue to endure pain, suffering
and mental anguish in the future. Moreover, he has lost wages and will continue to lose wages

in the future.

 

 

COMPLAINT
3

 
_

Oo CO NN DN ON

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-04359-DMR Document1 Filed 07/30/19 Page 4 of 6

15.  Asadirect and proximate result of defendants’ negligence, CITADEL has
suffered a lost of enjoyment of life, including but not limited to, loss of consortium, affection,
comfort, solace, conjugal society and sexual relations and will continue to suffer the enjoyment

of life as described, in the future.

SECOND CAUSE OF ACTION — VICARIOUS LIABILITY

16. Plaintiffs reallege and incorporate by reference each and every allegation in the
foregoing paragraphs of this Complaint.

17. At all times relevant to this action, the directors, officers, operators,
administrators, employees, agents, and staff were employed by and/or acting on behalf of the
defendants.

18. At all times relevant to this Complaint, the directors, officers, operators,
administrators, employees, agents, and staff acted within their respective capacities and scopes
of employment of defendants.

19. The directors, officers, operators, administrators, employees, agents and staff
negligently and/or recklessly, directly and proximately caused personal injury to plaintiffs
including both acts of omission and acts of commission.

20. Asadirect and proximate result of defendants’ negligence, plaintiffs sustained
serious and permanent personal injuries where they incurred medical expenses and other

damages and will continue to incur medical expenses and other damages in the future.

THIRD CAUSE OF ACTION - LOSS OF CONSORTIUM

21. Plaintiffs reallege and incorporate by reference each and every allegation in the
foregoing paragraphs of this Complaint.
22. Plaintiffs LYNDON and CITADEL were lawfully married at all times relevant to

this action, and now are husband and wife.

COMPLAINT
4

 
So AH SS WD nm Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:19-cv-04359-DMR Document1 Filed 07/30/19 Page 5 of 6

23. As alleged above, and as a result of the conduct of the defendants, LYNDON
sustained severe and permanent injuries and damages.

24. Asadirect and proximate result of the above-mentioned injuries suffered by
CITADEL’s spouse, LYNDON, CITADEL has been deprived, continues to be deprived in the
future, of her spouse’s companionship, affection, love, sexual relations, conjugal fellowship,
physical assistance in maintaining the family home and comfort for a non-determinable length
of time, which deprivation has caused, continues to cause, and in the future is expected to cause
plaintiff to suffer depression, emotional distress, loss of earning capacity, past, present, and
future, and other injuries, the full extent of which has not yet been ascertained but which will be
stated according to proof at trial.

25. Asa further direct and proximate result of the aforesaid conduct of defendants,
and each of them, CITADEL has sustained a loss of consortium, love, society, comfort and
affection with respect to LYNDON and has thereby sustained pecuniary loss in a sum within the

jurisdictional limits of the Court, which will be stated according to proof at trial.

DEMAND FOR JURY

Plaintiffs hereby demand that this action be tried by a jury.

PRAYER

WHEREFORE, plaintiffs pray for judgment as follows”

1, For general non-economic damages according to proof at trial;
2. For medical expenses and other economic damages according to proof;
3. For prejudgment interest according to proof;

4, For damages for loss of consortium, as to CITADEL MANGONON, according
to proof at trial;

5. Damages for loss of earnings;

 

 

COMPLAINT
5

 
oOo Se NN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:19-cv-04359-DMR Document1 Filed 07/30/19 Page 6 of 6

6. Litigation costs and fees; and

7. Such other and further relief as the Court deems just and proper,

DATED: July 29, 2019.

LAW OFFICES OF EDGARDO M. LOPEZ

By:

 

 

CITADEL MANGONON

 

 

COMPLAINT
6

 
